PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/718,410
Filing Date: 28 Sep 2017
Appellant(s): INTERNATIONAL BUSINESS MACHINES CORPORATION



__________________
Michael O’Keefe 
 For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/02/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-8, 10-15, and 17 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea). 

(2) Response to Argument
Preliminary Note: The Examiner has adopted Appellant's nomenclature presented in Section (I)(B)(i – ii) of the Appeal Brief.

Claims 1, 3-8, 10-15, and 17-20 do not present an abstract idea
Claims 1, 3-8, 10-15, and 17-20 are not a certain method of organizing human activity 
On pages 11 – 17 the Appellant states that “the Examiner fails to provide support from any of the above mentioned examples provided in MPEP 2106.04(a)(2)(II)(B) for the classification of Appellant’s claimed invention as a “commercial interaction”. The only support for this classification is the assertion that Appellant’s claimed invention “focuses on data collection and analysis for the purposes of calculating scores in order to present most relevant product information to a user, this is considered a commercial interaction (e.g., marketing or sales activities and behaviors)”. This assertion is not supported by the examples from MPEP 2106.04(a)(2)(II)(B) where each case relates to interactions between two or more individuals or entities.”
The updated MPEP guidance states that the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types [see MPEP 2106.04(a)]. As such, because the guidance no longer requires an explicit citation of court cases to support the identification of abstract ideas, the Examiner asserts that the abstract idea in the claims was identified properly by making conceptual comparisons to the enumerated groupings of abstract ideas as recited in MPEP.
Further the Appellant notes that “the examples provided in MPEP 2106.04(a)(2)(II)(B) strictly relate to marketing or sales principles (e.g., structuring of a marketing company (in re Ferguson), determining the number of sales visits needed to close a sale (in re Maucorps), and optimizing the pricing of a sales offer (O/P Techs)). Appellant’s claimed invention focuses on a user’s interaction with a conversational system and the information provided to the user by the conversational system. The interaction and information provided by Appellant’s claimed invention are not provided for marketing or sales purposes as the examples in MPEP 2106.04(a)(2)(ID(B) appear to be directed toward. Any relation to marketing or sales is merely tangential since the interaction with the conversational system may not be for the purposes of marketing or sales but rather user knowledge.”
Considering MPEP Section 2106.04(a) to facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. Considering the instant claims, the focus of the invention is to process information associated with a specific user query for a product, compare it to information provided by other users in reviews of said products to identify product features and identify which features which be desirable to the user entering the query. While the Examiner acknowledges Appellants statement that the “conversational system may not be for the purposes of marketing or sales but rather user knowledge”  it is noted that the plain focus of the instant invention is specifically directed to marketing and/or sales by utilizing product reviews in order to identify products for a user, furthermore, the instant invention is directed to generating desirable search result recommendations based on collected and analyzed data, as such, it can be concluded that the claims describe subject matter relating to commerce interactions (in that recommendations/search results, especially with the utilization of item reviews are well known in the commercial realm), which is considered to be a ‘Certain Method of Organizing Human activities. As such, while other applications of the instant process may be possible, the instant claims do not reflect user knowledge systems that gather and synthesize data in a specific manner for the purposes of building and maintaining a knowledge base, instead the claims are directed to marketing or sales activities of presenting desirable search results for products based on product related information gathered from other users, squarely placing the instant claims in the commercial realm. 


Claims 1, 3-8, 10-15, and 17-20 are not a mathematical concept 

On pages 17 – 19 the Appellant states that the claimed invention does not claim a mathematical concept but merely involves a mathematical concept. After review of the previous rejections and the instant claims the Examiner agrees with the Appellant’s assertion that the claims do not recite mathematical concepts but rather rely on mathematical concepts to determine desirability scores, however the Examiner notes that even though the claims do not fall under the subgroup of mathematical concepts they do still recite an abstract idea that falls squarely under Certain Methods of Organizing Human Activities (e.g. commercial interactions)


Claims 1, 3-8, 10-15, and 17-20 present a practical application
Claims 1, 3-8, 10-15, and 17-20 present an improvement
On pages 19 – 26 the Appellant states that “improvements to are conveyed by the claimed invention through “minimizing the number of dialog turns needed to return the needed information to the user thereby reducing the burden on resources and increasing system efficiency” as described in paragraph [0013] of the specification. This improvement is inherently conveyed in the limitation of “generating a response to the received user query based on the calculated desirability score,
wherein the response comprises a product feature that is not a subject of the user query, and wherein the product feature has a desirability score satisfying a threshold” since incorporating favorable information about product attributes not originally searched by a user (e.g., not necessarily anticipated or previously desired by the user) in a response will result in fewer user submitted queries to a database in order for the user to identify an acceptable product and, therefore, a reduction in system resources and improvement in system efficiency are realized.”
As noted in MPEP 2106.05(a) after the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. The Examiner asserts that the claims of the instant invention do not reflect or suggest the Appellants claimed improvements. Considering the examples presented in MPEP Section 2106.05(a) in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016). Considering the MPEP and the specification of the instant invention which states that “the present embodiment has the capacity to improve the technical field of conversational systems by minimizing the number of dialog turns needed to return the needed information to the user thereby reducing the burden on resources and increasing system efficiency”, the Examiner asserts that the claims are more akin to those of Affinity Labs in that they also fail to provide details regarding the manner by which the actual improvement is accomplished. The instant claims do not recite or suggest minimization of dialog turns, and the specification fails to describe how the said minimization is performed. Examiner notes that identifying features that may or may not have been a part of the user query and generating results that may include or omit certain features is not necessarily the same as minimizing dialog turns, there is nothing in the instant claims that suggest such steps of minimization nor do the claims reflect the asserted improvement resulting from said minimization. Lastly, the concept of “dialog turns” is described in the Appellant’s specification as an actual interaction between the user and the conversational system [see Spec: 0016 (a conversational system provides a user the capability to deliver information incrementally, such as by asking a pointed question about a specific product or applying a high level filter after a search has been returned (e.g., Does this camera have a zoom function?”). When receiving and processing incremental questions, it is important for the backend system to be proactive and offer helpful information that continually makes progress towards the user’s task and to minimize the number of dialog turns needed to reach the desired information rather than simply answering the immediate user query)]. The concept of “conversation” as seen above and further described in paragraphs 0017, 0035, 0037 – 0039 is not reflected by the instant claims which merely assess product features in product reviews and compare information between user queries and stored review information to present search results, as such the Examiner asserts that the Appellant’s claimed “improvement” is not applicable to the claimed system, rather it would be the result of the actual conversational system described in the specification. 
Appellant further states that “the claimed invention improves the field of conversational systems (a computer-related technology) by improving system proactivity towards a user goal that goes beyond merely providing information incrementally, as performed by current conversational systems, by incorporating product desirability metrics when generating a response to user inquiries. Since MPEP 2106.06(b), citing Enfish and McRO, states that, in the presence of a clear improvement, further eligibility analysis is not needed as such a case is patent eligible. Appellant, therefore, submitted to the Examiner that any consideration as to whether a generic computer or generic computing components are involved are irrelevant upon determination of this clear improvement.”
First Examiner notes that the basis for the McRO court's decision was that the claims were clearly directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters"). As part of the analysis, the court in McRO emphasized the specification, which clearly described the invention as improving computer animation through the use of specific rules. The decision in McRO was similar to that in Enfish v. Microsoft (Fed. Cir. 2016) in that the claims in Enfish were eligible under step 2A of the Mayo framework because the plain focus of the claims at issue in Enfish was on an improvement to computer functionality itself – not abstract tasks for which a computer is used in its ordinary capacity. The court in Enfish found that the claims were directed to a specific improvement to the way computers operate embodied in a "self-referential table" (rather than any form of storing tabular data). This point was underscored by the emphasis the court placed upon Applicant’s disclosure, which described a self-referential table that functioned differently than conventional database structures The Examiner holds that a comparison to the circumstances and concepts described in McRO (or similarly Enfish or Amdocs) is inapposite. The plain focus of the claims is clearly on the identification and presentation of information in response to user queries not on an improvement to technology or a technical field as in McRO. Applicant’s specification fails to provide a description of analogous enhancements or techniques, and instead, merely enhances or improves the methodology for searching and presenting search results.










For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/M.S.H./Examiner, Art Unit 3625         

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                                                                                                                                                                                                                       
Conferees:
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.